The opinion of the court was delivered
Per Curiam.
The rule in Walton v. Shelley, was adopted as sound law in this state nearly one hundred years ago. It has continued to be followed ever since. It was so held up to the passage of the Act of 1869 and was not changed by that Act. Even if it was a new question there is great force in declaring it would be bad policy to permit one, who by his indorsement, has put into circulation a commercial instrument, afterwards to aver there was a taint upon it at the time it passed through his hands. We still adhere to the rule. All the evidence given and offered is insufficient to lay any foundation for making Fitzpatrick competent to testify to the facts for which he was offered.
Judgment affirmed.